Citation Nr: 1634558	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  10-09 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a lumbar spine disability.

3. Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The appellant was a member with a reserve component from July 13, 1981 to January 18, 1982, and had active duty for training from November 4, 1981 to January 18, 1982.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In November 2013, the Board issued a remand.  

By October 2014 decision, the Board denied the claims before it, and the claimant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  Then in a February 2016 memorandum decision the Court vacated the Board decision, remanding the case back for consistent proceedings.  The appellant has since designated as a VA representative the private attorney denoted on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's October 2014 decision denied the appeal for finding that there lacked showing that claimed lumbar spine arthritis, right knee arthritis, and right leg condition (varicose veins) were causally related to the claimant's service.  Much of this relied upon a December 2013 VA Compensation and Pension examination report.  However, the Court's February 2016 memorandum decision now requests an examination addendum addressing in further level of detail the appellant's symptomatology in service and whether this medical history has a bearing on the issue of causation.


Accordingly, the case is REMANDED for the following action:

1. Return this case to the December 2013 VA examiner for a supplemental opinion, ensuring that the examiner has a thorough opportunity to review the Veterans Benefits Management System (VBMS) electronic           claims folder and the contents of this remand.  If that examiner is unavailable, forward the files to a similarly situated examiner.  If it is determined that additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should again opine whether one or more of the disabilities claimed -- right knee, right leg, and lumbar spine disorders -- at least as likely as not               (50 percent or greater probability) originated in active service or qualifying period of reserve duty, or are otherwise etiology related to the claimant's service.

The prior examination considered several areas of pertinent medical history, the examiner is now requested to further address, in substance and detail, the following documented injuries and/or problems from service, and whether these establish or otherwise contribute to the a causal relationship between disability and service:  
	
A. The finding of right knee patellofemoral syndrome on December 1981 separation examination; and the claimant's subjective report at separation of having a "trick"/locked knee (when considered that both locked knee and patellofemoral syndrome were also indicated as problems in an October 2009 private medical report);  Do any of these findings demonstrate chronic impairment related to training?

B. The claimant's subjective report at separation of having had leg cramps, as pertinent to a right leg disorder including the condition already diagnosed of having varicose veins on the right shin;  Do any of these findings demonstrate chronic impairment related to training?

C. The claimant's subjective report at separation of having had back pain.  Is there chronic impairment that can be related to training?
	
The examiner should provide a thorough rationale for all opinions given.  

2. Review the claims file.  If the directives specified               in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

3. Then readjudicate the claims on appeal in light of all additional evidence received.  If any benefit sought on appeal is not granted, the appellant and attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


